DETAILED ACTION
This office action is in response to an application filed 8/23/2019 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement was (IDS) submitted on 8/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 6, 7, 9, 10, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US 2017/0212517) (hereinafter Houle) in view of Taylor (US 2019/0196480).

In regard to claim 1, Houle discloses an information processing apparatus [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] for determining control values for controlling a position of a vehicle [¶0067; an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping. claims 17-19; performing, upon the computed trajectory comprising a data indicative of an imminent risk of a collision with at least one of the avoidable objects, at least one action related to avoiding the collision... wherein the step of performing the at least one action related to avoiding the collision comprises one or more of:... initiating an evasive action; or one or more of braking, slowing, or stopping the vehicle] for conveying a cargo [¶0032; presenting information relating to lifting and moving a load object with a vehicle], the information processing apparatus comprising: 
	an acquisition unit [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] configured to acquire first information for identifying a three-dimensional shape of the cargo [¶0037; spatial representation corresponding to the load object may comprise a wireframe computed based on a determination related to a size and a shape of the load object. ¶0059; dimensioner 910 is operable, upon the lifting, for determining a size and a shape of the load object] based on a captured first image of the cargo [¶0063; processed image data 927 may be provided from the image processor 921 to the dimensioner 910. The computation of the spatial representation of the load object may thus be based on the processed image data 911], and second information for identifying, based on a captured second image of an environment where the vehicle moves [¶0061; imager 920 may comprise a plurality of real time image capture elements, such as 3D video cameras. The image capture elements comprise at least one vertically movable (relative to the lifting of the load object) element 925, which may be disposed with the lift member 113. The image capture elements may comprise, further, a vertically stationary element 926. The image capture elements are operable for capturing a visible scene disposed before the front 119 of the vehicle 11. ¶0062;  imager is operable, further, for generating a second video signal 928 corresponding to the observed scene before the front 119 of the vehicle 11], a distance between an object in the environment and the vehicle [¶0065; The imager may comprise a trajectory analyzer 923. Upon detection of one or more avoidable objects positioned over a range within the observed scene disposed before the front 119 of the vehicle 11, the trajectory analyzer is operable for computing a trajectory relating to the forward motion of the vehicle in relation to each of the avoidable objects. ¶0077; Data may also be displayed in relation to a distance to the avoidable obstruction, and a height thereof. ¶0084; dimensioner may also provide trajectory data 935 therewith such as a distance to the avoidable object 27]; and 
	a determination unit configured to, based on the first information and the second information, determine the control values for the vehicle [¶0067; upon the computed trajectory comprising an imminent risk of a collision with at least one of the avoidable objects, the trajectory analyzer 923 is operable, further, for performing at least one action related to avoiding or ameliorating the collision risk... an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping the vehicle 11 safely to avoid or ameliorate the collision risk].
	Although Houle discloses generating vehicle control signals based on the determined shape/size of the load and the relative positions of the obstacles in front of the vehicle, Houle does not elaborate on determine the control values for preventing the cargo and the object from coming closer than a predetermined distance. However Taylor discloses,
	a determination unit configured to, based on the first information [¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle] and the second information [¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for preventing the cargo and the object from coming closer than a predetermined distance [¶0039; vehicle footprints may be used as a filter to identify which of the objects indicated by the map are potential obstacles. Specifically, intersections between the vehicle footprints and the objects may be determined to identify expected collisions... buffer region may be placed around each of the objects identified as an obstacle. The buffer region may operate to enforce a minimum distance (i.e., a first threshold distance) away from the obstacle at which the vehicle is to stop to avoid colliding with the obstacle. The minimum distance may be based on a size of the obstacle, a type or classification of the obstacle, a speed of the vehicle, a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0118-¶0124; object 808 c, with which vehicle 800 is predicted to collide, surrounded by a buffer 826 (i.e., an obstacle buffer). The buffer may be a circle having a radius equal to the threshold distance (i.e., a first threshold distance or a collision threshold distance). ¶0133-¶0136; control system may cause the vehicle to follow the executable path portion... path may thus be trimmed to stop the vehicle at least the buffer distance away from the closest one of the multiple intersecting obstacles. ¶0054; Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals. ¶0143; When the control system determines, for example, that footprint 813 is situated within the second threshold distance of object 808 a, but does not intersect with object 808 a itself, a speed of vehicle 800 at position 812 may be limited to a first speed limit].

	Specifically, as noted above and throughout the reference as a whole, Houle discloses a vehicle positioning and object avoidance for a load/cargo-carrying vehicle, such as a forklift. Multiple sensors are mounted on the camera wherein the images are used to determine information about the load (i.e. "cargo") and the vehicle's environment. Dimensional information (i.e. "first information") is obtained which identifies the load's size and shape wherein the dimensional information can be based on one or more images captured by the one or more cameras. In addition to the dimensional information, information about the scene in front of the vehicle (i.e. "second information") is obtained wherein the observed scene information is used to determine obstacle positions/locations relative to the vehicle including distance information between the vehicle/load and the obstacles. The observed scene information is based on one or more images captured by the one or more cameras. As noted above, based on the relative position/distance between the vehicle and the obstacles, the vehicle may be controlled. However, Houle does not elaborate on the vehicle control beyond what is noted above and thus Houle does not disclose the predetermined distance evaluation. 
	Taylor, like Houle, relates to vehicle positioning and object avoidance for a vehicle wherein the vehicle can be a fork lift. As noted above, Taylor discloses that the system collects sensor data and determines vehicle properties including properties of the vehicle's load such as whether portions of the load extend beyond the vehicle. The sensors are also used to determine obstacles relative to the vehicle including the proximity/distance between the obstacles and the vehicle. As noted in ¶0070, the onboard sensors may be cameras. A trajectory is generated for the vehicle wherein based on the vehicle/load properties and proximity to the obstacles, the vehicle is controlled to prevent the vehicle and the obstacles from coming closer than a threshold distance. As noted above this enables safe and autonomous navigation of a vehicle carrying a payload.  

In regard to claim 3, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle in view of Taylor further discloses, 
	wherein the acquisition unit acquires a position of the vehicle based on the second image [Taylor ¶0078; Device sensor(s) 338 can include one or more sensors that can provide data related to controlling and/or operating robotic device(s) 120. The data can provide information about an environment about robotic device(s) 120, such as but not limited to, localization information, position estimates, and mapping data... device sensor(s) 338 can include... cameras], and wherein the determination unit determines the control values for reaching a predetermined destination position from the position of the vehicle [Taylor ¶0046; Localization subsystem 132 can generate position estimates of the robotic device and/or other objects that can be used to localize the robotic device, assist the robotic device in following a path, such as asynchronous paths 116, and/or assist the robotic device in following a trajectory, such as trajectories 140. Taylor ¶0049; one or more trajectories can be used to describe how robotic device 120 can travel from starting point SP to an ending point EP in a time-variant manner].
	See claim 1 for motivation to combine. 

In regard to claim 4, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle further discloses, 
	wherein the first information is information indicating a size of the cargo in a height direction [¶0074; system 900 displays a spatial representation, such as a wireframe, outlining the load object 12 and data relating to its dimensions. ¶0059; dimensioner 910. The dimensioner 910 may comprise a measurement and wireframe processor 911 and a signal generator 912. The dimensioner 910 is operable, upon the lifting, for determining a size and a shape of the load object, computing a corresponding spatial representation thereof].
	Although Houle does not explicitly use the word "height", the examiner notes that as Houle discloses that the wireframe indicates the dimensions of the object wherein the dimensions can be output to a user. Thus Houle inherently discloses determining a height of the object. That is, one of ordinary skill 

In regard to claim 6, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle in view of Taylor further discloses, 
	wherein the first information is information indicating a size of a portion of the cargo protruding from the vehicle in a width direction [Houle ¶0059; dimensioner 910. The dimensioner 910 may comprise a measurement and wireframe processor 911 and a signal generator 912. The dimensioner 910 is operable, upon the lifting, for determining a size and a shape of the load object, computing a corresponding spatial representation thereof. Houle ¶0074; system 900 displays a spatial representation, such as a wireframe, outlining the load object 12 and data relating to its dimensions. Houle Fig.6B through Fig.8B. Taylor ¶0121; physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). Taylor ¶0147; portions of the load extending beyond the physical size of the vehicle].
	Similar to claim 5, Houle discloses determining the dimensions for the load in all dimensions. As can be seen in Fig.6B through Fig.8B, the system displays information including an outline of the load relative to the vehicle and thus wireframe/image information indicates the size of the load that is extending from the vehicle in the width direction. Houle further discloses as noted above that the dimensions related to the wireframe can be output to the user. Taylor additionally discloses determining portions of the load extending beyond the size of the vehicle as well as determining vehicle and load size thus Taylor similarly discloses information indicating the size of the cargo in the width direction relative to the vehicle width. Additionally, as described in ¶0114-¶0125 of Taylor, vehicle footprints are determined wherein the vehicle footprints indicate the entire area that the vehicle occupies including the load. See claim 1 for motivation to combine. 

In regard to claim 7, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle further discloses, 
	wherein the first image is captured by an imaging apparatus mounted on the vehicle [¶0084; 3D camera 925 associated with the dimensioner 910 and/or the imager 920. ¶0055; vehicle comprises, further, a system 90... system 90 comprises at least one element 925, such as a camera operable with an imager].

In regard to claim 9, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle further discloses, 
	wherein the second image is captured by an imaging apparatus mounted on the vehicle [¶0062; imager 920 is operable, during the moving, for observing the scene disposed before a front 119 of the vehicle 11, relative to its forward direction of motion. ¶0084; 3D camera 925 associated with the dimensioner 910 and/or the imager 920. ¶0055; vehicle comprises, further, a system 90... system 90 comprises at least one element 925, such as a camera operable with an imager].

In regard to claim 10, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle in view of Taylor further discloses, further comprising 
	a storage unit configured to store a map for indicating a position of the object in the environment [Taylor ¶0111-¶0113; map may indicate the first object within the environment... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment. The control system may develop the occupancy grid within a coordinate frame that corresponds to a point-of-view (POV) of the sensor (e.g., sensor 806). Each cell may be assigned a state that indicates the status of the area represented by the cell. Particularly, a cell may be assigned as having an obstacle, free space, or unknown], wherein the determination unit determines the control values based on the map such that the vehicle runs on a path where the object is not present [Taylor ¶0114-¶0115; a plurality of vehicle footprints 811, 813, 815, 817, 819, 821, 823, and 825 (i.e., footprints 811-825) projected along path 801... Each of footprints 811-825 indicates the area within the environment, or within the map representing the environment, that is planned to be occupied by vehicle 800 when vehicle 800 (e.g., the centroid of vehicle 800) is at the respective position along path 801... pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume), as well as the steering angles and velocities planned to be commanded to vehicle 800 to cause vehicle 800 to follow path 801. Taylor ¶0130-¶0133; allowing the vehicle to avoid any obstacles along the tentative path portion].
	See claim 1 for motivation to combine. 

In regard to claim 14, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle in view of Taylor further discloses, further comprising 
	a display unit configured to, based on the control values determined by the determination unit, show display information indicating a moving path of the vehicle [Houle ¶0040; rendering of the real time visual representation of the observed scene disposed before the front of the vehicle may comprise presenting a visual representation of the one or more avoidable objects and data relating to the computed trajectory. Houle ¶0064; display 930 is operable for rendering a real time visual representation 931 of the observed scene disposed before the front 119 of the vehicle 11 based on the corresponding second video signal 928. The display 930 is also operable for rendering, superimposed with the representation 931 of the scene in front of the vehicle 11, a representation 932 of the computed wireframe (or other spatial representation) of the load object based on the corresponding first video signal 918. Houle ¶0084; display 930 is thus operable for overlaying a red (or other colored, or high-contrast) outline around the object on the HUD 117, which helps identify the avoidable objects visually to the driver. The dimensioner may also provide trajectory data 935 therewith such as a distance to the avoidable object 27. Taylor ¶0064-¶0065; user interface provided by warehouse management system 210 can provide one or more user interface functions for system 300...  presenting data related to location, battery status, state of charge, etc. of one or more robotic devices; enabling generation and sending of inventory task instruction(s), task/mission instruction(s), plan(s), path(s) and/or trajectory/trajectories to one or more of robotic device(s) 120. Taylor ¶0086; User interface module 601 can also be configured to provide output to user display devices].
	See claim 1 for motivation to combine. 

In regard to claim 16, Houle discloses an information processing apparatus [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] for determining control values for controlling a position of a vehicle [¶0067; an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping. claims 17-19; performing, upon the computed trajectory comprising a data indicative of an imminent risk of a collision with at least one of the avoidable objects, at least one action related to avoiding the collision... wherein the step of performing the at least one action related to avoiding the collision comprises one or more of:... initiating an evasive action; or one or more of braking, slowing, or stopping the vehicle] for conveying a cargo [¶0032; presenting information relating to lifting and moving a load object with a vehicle], the information processing apparatus comprising: 
	an acquisition unit [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] configured to acquire a combination of an amount of the cargo [¶0060; computed spatial representation may comprise a wireframe corresponding to the size and shape of the load object. The size and shape of the load object may be computed based on image data 927 received from an imager] and a moving path [¶0039; imager may comprise a trajectory analyzer operable, upon a detection of one or more avoidable objects positioned over a range within the observed scene disposed before the front of the vehicle, for computing a trajectory relating to the forward motion of the vehicle in relation to each of the avoidable objects] based on information for identifying a three-dimensional shape of the cargo [¶0037; spatial representation corresponding to the load object may comprise a wireframe computed based on a determination related to a size and a shape of the load object. ¶0059; dimensioner 910 is operable, upon the lifting, for determining a size and a shape of the load object] estimated based on an image [¶0063; processed image data 927 may be provided from the image processor 921 to the dimensioner 910. The computation of the spatial representation of the load object may thus be based on the processed image data 911] captured by an imaging apparatus mounted on the vehicle [¶0055; vehicle comprises, further, a system 90... system 90 comprises at least one element 925, such as a camera operable with an imager. Fig.2A through Fig.5A]; and 
	a determination unit configured to, based on the combination, determine the control values for running the vehicle [¶0067; upon the computed trajectory comprising an imminent risk of a collision with at least one of the avoidable objects, the trajectory analyzer 923 is operable, further, for performing at least one action related to avoiding or ameliorating the collision risk... an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping the vehicle 11 safely to avoid or ameliorate the collision risk. ¶0097; An example embodiment may be implemented in which the determining the size and a shape of the load object step 101, the observing the scene disposed before the front of the vehicle step 104, and/or the computation of the distance between the front of the vehicle and the load item may comprise processing image data captured with a plurality of cameras. The cameras comprise the at least one element 925].
	Houle does not explicitly disclose an acquisition unit configured to acquire a combination of an amount of the cargo and a moving path ... and a map of an environment where the vehicle moves; and a determination unit configured to, based on the combination, determine the control values for running on the moving path where the cargo and an object in the environment do not interfere with each other. However Furihata discloses, 
	an acquisition unit configured to acquire a combination of an amount of the cargo [¶0121; physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.)] and a moving path [¶0108; Path 801 may run from (or may form part of a path running from) a starting position within the environment to target position within the environment. Path 801 may be planned around known or fixed obstacles (e.g., walls, pallet racks) in the environment based on kinematic and dynamic properties of vehicle 800] ... and a map of an environment where the vehicle moves [¶0111-¶0112; map may be determined based on data from sensor 806, other sensors on other vehicles within the environment, or other sensors positioned at fixed locations within the environment]; and 
	a determination unit configured to, based on the combination [¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle. ¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for running on the moving path where the cargo and an object in the environment do not interfere with each other [¶0108-¶0109; Path 801 may run from (or may form part of a path running from) a starting position within the environment to target position within the environment. Path 801 may be planned around known or fixed obstacles (e.g., walls, pallet racks) in the environment based on kinematic and dynamic properties of vehicle 800... Before or while causing vehicle 800 to move along path 801, the control system may analyze path 801 to determine whether the path is free of obstacles. The analysis may involve using sensor 806 to scan the areas along path 801 predicted to be occupied by the vehicle to identify any objects situated therein. ¶0039, ¶0118-¶0124, ¶0133-¶0136, ¶0143].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle with the control as disclosed by Taylor in order to provide safe autonomous navigation wherein collisions can be avoided [Taylor ¶0001-¶0004, ¶0034-¶0038, ¶0137-¶0142]. As noted by Taylor, autonomous vehicle navigation is 
	Similar to claim 1, as disclosed by Houle based on camera images, dimensional information is determined for cargo on a vehicle and based thereon a size/shape (i.e. "amount") of the cargo is determined/acquired. Additionally, a trajectory for the vehicle is determined based on the images. The system can control the vehicle to not collide with the objects based on the size/shape of the cargo and detected environment. As Houle does not explicitly disclose a map of the environment or elaborate on controlling the vehicle on a moving path with multiple object avoidance, Taylor has been relied upon. 
	Taylor, like Houle, discloses determining cargo/load properties (i.e. an "amount" of cargo) as well as a planned trajectory for the vehicle based on camera images. In addition, a map of the environment is determined. Based on both the determined path and the vehicle/cargo properties, the vehicle is controlled to navigate through the environment and avoid collisions with any objects therein. See claim 1 for further elaboration on Houle and Taylor.  

In regard to claim 17, Houle discloses an information processing apparatus [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data]  for determining control values for controlling a position of a vehicle [¶0067; an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping. claims 17-19; performing, upon the computed trajectory comprising a data indicative of an imminent risk of a collision with at least one of the avoidable objects, at least one action related to avoiding the collision... wherein the step of performing the at least one action related to avoiding the collision comprises one or more of:... initiating an evasive action; or one or more of braking, slowing, or stopping the vehicle] for conveying a cargo [¶0032; presenting information relating to lifting and moving a load object with a vehicle], the information processing apparatus comprising: 
	an acquisition unit [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0037; spatial representation corresponding to the load object may comprise a wireframe computed based on a determination related to a size and a shape of the load object. ¶0059; dimensioner 910 is operable, upon the lifting, for determining a size and a shape of the load object] based on a first image as a captured image of the cargo [¶0063; processed image data 927 may be provided from the image processor 921 to the dimensioner 910. The computation of the spatial representation of the load object may thus be based on the processed image data 911], and second information for identifying, based on a second image as a captured image of an environment where the vehicle moves [¶0061; imager 920 may comprise a plurality of real time image capture elements, such as 3D video cameras. The image capture elements comprise at least one vertically movable (relative to the lifting of the load object) element 925, which may be disposed with the lift member 113. The image capture elements may comprise, further, a vertically stationary element 926. The image capture elements are operable for capturing a visible scene disposed before the front 119 of the vehicle 11. ¶0062;  imager is operable, further, for generating a second video signal 928 corresponding to the observed scene before the front 119 of the vehicle 11], a distance between an object in the environment and the vehicle [¶0065; The imager may comprise a trajectory analyzer 923. Upon detection of one or more avoidable objects positioned over a range within the observed scene disposed before the front 119 of the vehicle 11, the trajectory analyzer is operable for computing a trajectory relating to the forward motion of the vehicle in relation to each of the avoidable objects. ¶0077; Data may also be displayed in relation to a distance to the avoidable obstruction, and a height thereof. ¶0084; dimensioner may also provide trajectory data 935 therewith such as a distance to the avoidable object 27]; and 
	a determination unit configured to, based on the first information and the second information, determine the control values for the vehicle [¶0067; upon the computed trajectory comprising an imminent risk of a collision with at least one of the avoidable objects, the trajectory analyzer 923 is operable, further, for performing at least one action related to avoiding or ameliorating the collision risk... an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping the vehicle 11 safely to avoid or ameliorate the collision risk].
for running on a path where the cargo and the object do not collide with each other. However Taylor discloses,
	a determination unit configured to, based on the first information [¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle] and the second information [¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for running on a path where the cargo and the object do not collide with each other [¶0108-¶0109; Path 801 may run from (or may form part of a path running from) a starting position within the environment to target position within the environment. Path 801 may be planned around known or fixed obstacles (e.g., walls, pallet racks) in the environment based on kinematic and dynamic properties of vehicle 800... Before or while causing vehicle 800 to move along path 801, the control system may analyze path 801 to determine whether the path is free of obstacles. The analysis may involve using sensor 806 to scan the areas along path 801 predicted to be occupied by the vehicle to identify any objects situated therein. ¶0039, ¶0118-¶0124, ¶0133-¶0136, ¶0143].
	See claims 1 and 16 for elaboration on Houle and Taylor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle with the control as disclosed by Taylor in order to provide safe autonomous 

In regard to claim 18, this claim is drawn to a method corresponding to the apparatus of claim 1 wherein claim 18 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 20, this claim is drawn to a non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method that performs the functions of the apparatus of claim 1 wherein claim 20 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Houle further discloses the system may be implemented as a non-transitory computer-readable medium comprising instructions operable for causing, configuring, controlling, or programming one or more processor devices to perform or execute the disclosed system. 
 
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US 2017/0212517) (hereinafter Houle) in view of Taylor (US 2019/0196480) in view of Choi (US 2020/0066036).

In regard to claim 2, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Neither Houle nor Taylor explicitly disclose, wherein the acquisition unit acquires the first information based on a learned model which inputs the first image and outputs a size of the cargo. However Choi discloses, 
	wherein the acquisition unit acquires the first information based on a learned model which inputs the first image and outputs a size of the cargo [¶0070-¶0071; object detection apparatus detects an object from an image 100 based on an object detection model. The object detection model is a model trained to output information associated with a location, a size and a pose of the object from the image 100... object detection apparatus acquires the image 100 using a sensor. ¶0081; dimension of the object is information indicating a size of the object, and includes, for example, a height, a width and a length of the object].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle in view of Taylor with the trained model as disclosed by Choi in order to provide highly accurate object detection capable of determining object location, size, and pose [Choi ¶0002-¶0010, ¶0070-¶0076, ¶0131, ¶0144]. As disclosed by Choi, using trained models provides high accuracy object parameter detection from input images.  

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US 2017/0212517) (hereinafter Houle) in view of Taylor (US 2019/0196480) in view of Watts (US 9,358,975).

In regard to claim 5, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Neither Houle nor Taylor explicitly disclose, wherein the determination unit determines the predetermined distance based on a height of a level difference existing on a running path in the environment. However Watts discloses, 
	wherein the determination unit determines the predetermined distance based on a height of a level difference existing on a running path in the environment [column 20, lines 39-50; if load height 320 is larger than the height of the vehicle, and the load would not achieve vertical clearance in certain areas of the surrounding environment 400, the vehicle 300 may then be restricted from entering those areas to prevent a collision between the load 302 and the surrounding environment 400. column 5, lines 51-59; minimum distances between the objects in the environment (e.g., other pallets, humans, walls, ceilings) and the vehicle can be specified. column 24, lines 41-55;  load dimensions may include a load height, a load length, and a load with. In additional examples, the load height may be measured from the ground to the top of the load height].
	As disclosed by Watts, the system can determine the load height of the load carried by the vehicle as well as vertical clearance heights of surrounding areas. If the height difference indicates the load would collide with the surrounding area, the surrounding area is effectively treated as an obstacle. . 

Claims 8 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US 2017/0212517) (hereinafter Houle) in view of Taylor (US 2019/0196480) in view of Furihata et al. (US 2021/0004009) (hereinafter Furihata).

In regard to claim 8, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Neither Houle nor Taylor explicitly disclose, wherein the first image is captured by an imaging apparatus disposed at a position at which the vehicle and the cargo can be observed. However Furihata discloses,
	wherein the first image is captured by an imaging apparatus [¶0070; a camera 3 (one type of an imaging unit according to the disclosure) configured to image the AGV 1 and the bogie 2 from above] disposed at a position at which the vehicle and the cargo can be observed [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle in view of Taylor with the imaging field of view covering both the vehicle and the cargo in order to obtain additional information about the vehicle including total vehicle dimensional information as well as enablement of triangulation which can provide positional information in a wide region [Furihata ¶0020-¶0026, ¶0069-¶0077, ¶0134-¶0136]. As disclosed by Furihata, positioning cameras in the environment wherein the cameras can 

In regard to claim 19, Houle discloses an information processing system including an imaging apparatus and an information processing apparatus [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] for determining control values for controlling a position of a vehicle [¶0067; an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping. claims 17-19; performing, upon the computed trajectory comprising a data indicative of an imminent risk of a collision with at least one of the avoidable objects, at least one action related to avoiding the collision... wherein the step of performing the at least one action related to avoiding the collision comprises one or more of:... initiating an evasive action; or one or more of braking, slowing, or stopping the vehicle] for conveying a cargo [¶0032; presenting information relating to lifting and moving a load object with a vehicle], 
	wherein the imaging apparatus is disposed at a position at which the cargo can be observed [¶0084; 3D camera 925 associated with the dimensioner 910 and/or the imager 920. ¶0097; size and a shape of the load object step 101, the observing the scene disposed before the front of the vehicle step 104, and/or the computation of the distance between the front of the vehicle and the load item may comprise processing image data captured with a plurality of cameras. ¶0062-¶0063, ¶0072], and wherein the information processing apparatus comprises: 
	an acquisition unit [¶0063; imager 920 may also comprise an image processor 921, operable for processing image data] configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0037; spatial representation corresponding to the load object may comprise a wireframe computed based on a determination related to a size and a shape of the load object. ¶0059; dimensioner 910 is operable, upon the lifting, for determining a size and a shape of the load object] based on a captured first image of the cargo [¶0063; processed image data 927 may be provided from the image processor 921 to the dimensioner 910. The computation of the spatial representation of the load object may thus be based on the processed image data 911], and second information for identifying, based on a captured second image of an environment where the vehicle moves [¶0061; imager 920 may comprise a plurality of real time image capture elements, such as 3D video cameras. The image capture elements comprise at least one vertically movable (relative to the lifting of the load object) element 925, which may be disposed with the lift member 113. The image capture elements may comprise, further, a vertically stationary element 926. The image capture elements are operable for capturing a visible scene disposed before the front 119 of the vehicle 11. ¶0062;  imager is operable, further, for generating a second video signal 928 corresponding to the observed scene before the front 119 of the vehicle 11], a distance between an object in the environment and the vehicle [¶0065; The imager may comprise a trajectory analyzer 923. Upon detection of one or more avoidable objects positioned over a range within the observed scene disposed before the front 119 of the vehicle 11, the trajectory analyzer is operable for computing a trajectory relating to the forward motion of the vehicle in relation to each of the avoidable objects. ¶0077; Data may also be displayed in relation to a distance to the avoidable obstruction, and a height thereof. ¶0084; dimensioner may also provide trajectory data 935 therewith such as a distance to the avoidable object 27]; and 
	a determination unit configured to, based on the first information and the second information, determine the control values for the vehicle [¶0067; upon the computed trajectory comprising an imminent risk of a collision with at least one of the avoidable objects, the trajectory analyzer 923 is operable, further, for performing at least one action related to avoiding or ameliorating the collision risk... an evasive action, such as defensive steering, may be initiated, and/or action may be implemented in relation to braking, slowing, and/or stopping the vehicle 11 safely to avoid or ameliorate the collision risk].
	Although Houle discloses generating vehicle control signals based on the determined shape/size of the load and the relative positions of the obstacles in front of the vehicle, Houle does not elaborate on determine the control values for preventing the cargo and the object from coming closer than a predetermined distance. However Taylor discloses,
[¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle] and the second information [¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for preventing the cargo and the object from coming closer than a predetermined distance [¶0039; vehicle footprints may be used as a filter to identify which of the objects indicated by the map are potential obstacles. Specifically, intersections between the vehicle footprints and the objects may be determined to identify expected collisions... buffer region may be placed around each of the objects identified as an obstacle. The buffer region may operate to enforce a minimum distance (i.e., a first threshold distance) away from the obstacle at which the vehicle is to stop to avoid colliding with the obstacle. The minimum distance may be based on a size of the obstacle, a type or classification of the obstacle, a speed of the vehicle, a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0118-¶0124; object 808 c, with which vehicle 800 is predicted to collide, surrounded by a buffer 826 (i.e., an obstacle buffer). The buffer may be a circle having a radius equal to the threshold distance (i.e., a first threshold distance or a collision threshold distance). ¶0133-¶0136; control system may cause the vehicle to follow the executable path portion... path may thus be trimmed to stop the vehicle at least the buffer distance away from the closest one of the multiple intersecting obstacles. ¶0054; Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals. ¶0143; When the control system determines, for example, that footprint 813 is situated within the second threshold distance of object 808 a, but does not intersect with object 808 a itself, a speed of vehicle 800 at position 812 may be limited to a first speed limit].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Houle with the control as disclosed by Taylor in order to provide safe autonomous navigation wherein collisions can be avoided [Taylor ¶0001-¶0004, ¶0034-¶0038, ¶0137-¶0142]. As noted by Taylor, autonomous vehicle navigation is desirable in warehouse situations and controlling the vehicle in the disclosed manner allows for safe and autonomous vehicle navigation.
	Neither Houle nor Taylor explicitly disclose wherein the imaging apparatus is disposed at a position at which the vehicle and the cargo can be observed. However Furihata discloses,
	wherein the imaging apparatus [¶0070; a camera 3 (one type of an imaging unit according to the disclosure) configured to image the AGV 1 and the bogie 2 from above] is disposed at a position at which the vehicle and the cargo can be observed [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Houle in view of Taylor with the imaging field of view covering both the vehicle and the cargo in order to obtain additional information about the vehicle including total vehicle dimensional information as well as enablement of triangulation which can provide positional information in a wide region [Furihata ¶0020-¶0026, ¶0069-¶0077, ¶0134-¶0136]. As disclosed by Furihata, positioning cameras in the environment wherein the cameras can capture both the vehicle itself and a load carried thereon enables triangulating the vehicle within the environment and additionally allows for further information about the vehicle/cargo to be determined which can assist in overall operation of the vehicle. 
. 

Claims 11, 12 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US 2017/0212517) (hereinafter Houle) in view of Taylor (US 2019/0196480) in view of Kazama et al. (US 2017/0183155) (hereinafter Kazama).

In regard to claim 11, Houle in view of Taylor discloses the information processing apparatus according to claim 10. Houle in view of Taylor further discloses, 
	wherein the map represents a three-dimensional environment [Taylor ¶0112; map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle]. 
	See claim 1 for motivation to combine. Neither Houle or Taylor explicitly disclose wherein the determination unit determines the control values based on a height of the cargo extracted from the map such that the vehicle runs on a path where the object is not present. However Kazama discloses, 
	wherein the determination unit determines the control values based on a height of the cargo extracted from the map such that the vehicle runs on a path where the object is not present [¶0063; map information of the region in which the conveying vehicle 1 moves... describe information representing the size of the article that is placed on the attachment 2 and can move in each space. ¶0067-¶0069; size (e.g., height) of the articles...  In that case, the size of the article that can pass under the rack 401, included in the map information read out by the determination unit 104 of the conveying vehicle 402, is different from the size of the article that can pass under the rack 401, included in the map information read out by the determination unit 104 of the conveying vehicle 403... restriction (that is, the conveying vehicle 403 cannot pass under the rack 401) is transmitted to the control unit 105 (step 204)...  control unit 105 receives position information in which the conveying vehicle 1 can pass, obtained from the determination unit 104, and imposes a restriction on the moving path of the conveying vehicle 1 in order that the conveying vehicle 1 moves only in the position in which the conveying vehicle 1 can pass].


In regard to claim 12, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Neither Houle nor Taylor explicitly disclose, wherein the acquisition unit acquires information indicating a type of the cargo based on the first image, and wherein the determination unit determines the control values depending on the type of the cargo based on the information indicating the type of the cargo. However Kazama discloses, 
	wherein the acquisition unit acquires information indicating a type of the cargo [¶0120; when a camera is mounted as the sensor 111, it may identify and obtain information of the weight of an article printed on the article. ¶0056; optimally control the movement of the conveying vehicle 1 according to the attribute of the attachment 2 and the placed article...  attribute of the attachment 2 (that may be a fixed value regardless of the weight of the article, or a value according to the weight of the article)], and 
	wherein the determination unit determines the control values depending on the type of the cargo based on the information indicating the type of the cargo [¶0032; determination criteria DB 106 stores, for each attribute (e.g., type) of the attachment 2, the determination criteria as to whether performance related to the movement of the conveying vehicle 1 to which the attachment 2 having the attribute is attached (e.g., a moving speed, an acceleration, a moving distance, a distance between the conveying vehicle 1 and another conveying vehicle 1, or a path through which the conveying vehicle 1 can pass) is restricted. ¶0056; determination criteria DB 106 include information representing the upper limit of the acceleration corresponding to the attribute of the attachment 2 (that may be a fixed value regardless of the weight of the article, or a value according to the weight of the article). ¶0135-¶0138; when the type of the attachment 2 is a belt conveyor, and the attachment 2 is coupled to a belt conveyor attached to at least another conveying vehicle 1 to form one long belt conveyor, the movement of the conveying vehicle 1 may be restricted so as to hold the distance between the conveying vehicle 1 and the adjacent conveying vehicle 1 constant... determination criteria DB 106 may include information that associates the weight of the attachment 2 itself, with the weight of an article and a moving distance, and the determination unit 104 may determine that the moving distance of the conveying vehicle 1 is restricted, based on information from the reception unit 103]. 
	Similar to claim 11, Kazama discloses monitoring a conveying vehicle with an attachment/article included thereon. As noted above, the system can determine attributes of the attachment and/or article wherein the attributes represent the type of attachment/article, such as whether the attachment is a lifter or a belt conveyor and whether the article/attachment is heavy. Based thereon, the movement of the vehicle along a path is restricted wherein the movement restrictions includes maintaining a determined distance between the vehicle and adjacent vehicle/objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle in view of Taylor with the attachment/article type determination as disclosed by Kazama in order to adapt the navigation based on attachment/article attributes which allows for optimal control of the vehicle in a variety of situations [Kazama ¶0011-¶0012, ¶0135-¶0138]. As disclosed by Kazama, conveying vehicles may have different articles and different attachments located thereon and adapting the vehicle control depending on the attributes of the articles/attachments allows for optimal path determination and vehicle navigation for a variety of article/attachment combinations. 

In regard to claim 15, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Houle in view of Taylor further discloses, 
	wherein, based on the first information, the acquisition unit further acquires a three- dimensional map of the environment including ... the cargo [Taylor ¶0112-¶0113; map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle.... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment. Taylor ¶0037; map of the environment may be determined based on data from sensors on the vehicle, sensors on other vehicles, and/or sensors within the environment, and may indicate objects within the environment. The map may be used to determine any intersections between objects within the environment and areas planned to be occupied by the vehicle while moving along the path], and 
	wherein the determination unit determines the control values based on the three- dimensional map [Taylor ¶0114; Each of footprints 811-825 indicates the area within the environment, or within the map representing the environment, that is planned to be occupied by vehicle 800 when vehicle 800 (e.g., the centroid of vehicle 800) is at the respective position along path 801. Taylor ¶0129; control system may determine a region of available space 828 in the environment that is traversable by vehicle 800 to reach a target location to which path 801 originally lead. The control system may further determine one or more alternative paths 830 and 832 for vehicle 800 to follow after the trimmed path and through region 828. Taylor ¶0137; In addition to stopping vehicle 800 at the end of the trimmed path to avoid collisions, the determined vehicle footprints 811-825 may be used to manage a speed of the vehicle through the environment to allow for safe traversal of the path].
	See claim 1 for motivation to combine. Although Taylor discloses determining a 3D map of the vehicle's environment, as Taylor does not explicitly disclose that the vehicle's cargo's height is included in the map, Kazama is relied upon. Kazama discloses, 
	wherein, based on the first information, the acquisition unit further acquires a three- dimensional map of the environment including a height of the cargo, and wherein the determination unit determines the control values based on the three- dimensional map [¶0063; map information of the region in which the conveying vehicle 1 moves... describe information representing the size of the article that is placed on the attachment 2 and can move in each space. ¶0067-¶0069; size (e.g., height) of the articles...  In that case, the size of the article that can pass under the rack 401, included in the map information read out by the determination unit 104 of the conveying vehicle 402, is different from the size of the article that can pass under the rack 401, included in the map information read out by the determination unit 104 of the conveying vehicle 403... restriction (that is, the conveying vehicle 403 cannot pass under the rack 401) is transmitted to the control unit 105 (step 204)...  control unit 105 receives position information in which the conveying vehicle 1 can pass, obtained from the determination unit 104, and imposes a restriction on the moving path of the conveying vehicle 1 in order that the conveying vehicle 1 moves only in the position in which the conveying vehicle 1 can pass].
	See claim 11 for elaboration on Kazama. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle in view of Taylor with the map including height information as disclosed by Kazama in order to determine whether or not the vehicle can pass under various elements, thus improving overall navigation [Kazama ¶0063-¶0070]. As disclosed by Kazama, considering the height of the vehicle's load/article and the heights of surrounding regions an optimal path for the vehicle can be determined that does not result in overhead collisions with the environment. 

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al. (US 2017/0212517) (hereinafter Houle) in view of Taylor (US 2019/0196480) in view of Shah et al. (US 2019/0194005) (hereinafter Shah).

In regard to claim 13, Houle in view of Taylor discloses the information processing apparatus according to claim 1. Neither Houle nor Taylor explicitly disclose, wherein the acquisition unit updates the first information based on a change of the first image, and wherein the determination unit determines the control values depending on a shape of the cargo in a case where the shape of the cargo changes, based on the updated first information. However Shah discloses, 
 based on a change of the first image [¶0120-¶0122; sensor 306 may perform a scan of pallet 310, generating an initial plurality of sensor data points... first line, constituting the baseline geometric representation of the face of pallet 310, may be determined based on the filtered initial plurality of sensor data points... sensor 306 may generate subsequent pluralities of sensor data points... Each of the subsequent lines may be compared to the first line...  baseline and updated geometric representations may therefore be determined. ¶0106-¶0108;  determined position and orientation may also be used to monitor pallet 310 during engagement and pick-up for changes in pose which might indicate that pallet 310 is being pushed or dragged... focus on sensor data group 318 in order to monitor changes in position and orientation of pallet 310 during pallet engagement.., subsequent sensor data may be used to determine updated geometric representations of the face of pallet 310. ¶0038;  sensor may generate data indicative of at least two dimensions. The sensor may be, for example, a planar light detection and ranging (LIDAR) sensor, a three-dimensional (3D) LIDAR sensor, a ToF camera], and 
	wherein the determination unit determines the control values depending on a shape of the cargo in a case where the shape of the cargo changes, based on the updated first information [¶0106; determined position and orientation of pallet 310 may be used to determine a path for vehicle 300 to follow. ¶0109;  If one or more of the updated geometric representations deviates from the baseline geometric representation by more than a threshold extent or value...  If one or more of the updated geometric representations deviates from the baseline geometric representation by more than a threshold extent or value... Modifying motion of vehicle 300 may involve stopping vehicle 300, pivoting vehicle 300 to move tines 302 and 304 with respect to pallet 310, and/or determining an alternative path for vehicle 300 to follow. ¶0115-¶0116; control system may determine that the deviation between lines 328 and 324 is beyond that which could be attributed to sensor noise or inaccuracies... In response, the control system may modify motion of vehicle 300 to avoid pushing pallet 310 further by stopping vehicle 300, causing vehicle 300 to pivot to shake free of any snag between pallet 310 and tines 302 and 304, determining a new path for vehicle 300 to follow].

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Houle in view of Taylor with the comparing of sensor data as disclosed by Shah in order to allow for smooth engagement, pick-up, transportation, drop-off, and disengagement of the pallets despite snags that may occur [Shah ¶0036-¶0044, ¶0113-¶0122]. As disclosed by Shah, when engaging with pallets, the shape of the pallet may change due to various problems and by continuously determining the pallet's shape/pose the system can desirably change the vehicle's motion based thereon which ensures that any potential snags or issues are mediated by the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nanda et al. (US 2019/0025852) – Discloses dimensioning an object carried on an automated pallet mover via image sensors [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        November 1, 2021